
	
		II
		110th CONGRESS
		1st Session
		S. 411
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2007
			Mr. Smith introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  credit rate parity for all renewable resources under the electricity production
		  credit. 
	
	
		1.Credit rate parity for all
			 renewable resources under electricity production credit
			(a)In
			 generalSection 45(b)(4)(A)
			 of the Internal Revenue Code of 1986 (relating to credit rate) is amended by
			 inserting and before 2007 after 2003.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 electricity produced and sold after December 31, 2006.
			
